DETAILED ACTION
The Amendment filed October 18th, 2021 has been entered and fully considered. Claims 1-41 and 84-91 are pending in this application. Claims 1, 12-19, 21, 29, 32-37, and 39-40 have been amended and claims 84-91 are newly added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 19-20, 22-24, 26, 28, 31-34, 84, 86 and 87 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parmer et al., (hereinafter 'Parmer', U.S. PGPub. No. 2011/0178584).
Regarding claim 1, Parmer discloses a system for treating a patient's tissue (Figs. 1-5; abstract, [0004]), comprising: a source of RF energy ([0075], RF power generator and RF power source); a first non-invasive treatment applicator comprising a first plurality of non-invasive treatment electrodes configured to be disposed in contact with a surface of a patient's tissue and to deliver RF energy thereto ([0011]; [0014]-[0015]; [0030], “The energy delivery element may have at least one RF electrode (e.g., four electrodes)”; [0073], RF electrodes can be monopolar or bipolar, [0085]; see Figs. 5A-5C for energy delivery element 30; also see [0085], for non-invasive method and apparatus; as broadly claimed, the 
Regarding claim 2, Parmer further discloses wherein the tissue surface comprises a skin surface (abstract; [0004]). 
Regarding claim 3, Parmer further discloses wherein the tissue surface comprises a mucosal tissue surface ([0023]; [0141]; [0144]). 
Regarding claim 4, Parmer further discloses wherein the at least one return electrode is disposed on a skin surface ([0142], “the patient return pad electrode may be placed in contact with a clean dry area of the skin on the lower back or side area…”). 
Regarding claim 5, Parmer further discloses wherein the different RF signals applied simultaneously to the at least two individually-addressable treatment electrodes comprise different powers ([0075]-[0078]; [0080], “Alternatively, or in addition to the numerical indication of temperature or impedance, calculated impedance or temperature values can be compared by the microprocessor with temperature and impedance limits. When the values exceed predetermined temperature or impedance values a warning can be given on the display and additionally, the delivery of RF energy to its respective electrode can be decreased or multiplexed to another electrode. A control signal from the microprocessor can reduce the power level by the RF generator, or de-energize the power delivered to any particular electrode”). 
Regarding claim 6, Parmer further discloses wherein the controller is configured to reduce the power of the RF signal to the electrode of the at least two individually-addressable treatment electrodes exhibiting a lower impedance ([0080], “Alternatively, or in addition to the numerical indication of temperature or impedance, calculated impedance or temperature values can be compared by the microprocessor with temperature and impedance limits. When the values exceed predetermined temperature or impedance values a warning can be given on the display and additionally, the delivery of RF energy to its respective electrode can be decreased or multiplexed to another electrode. A control 
Regarding claim 19, Parmer further discloses wherein the return electrode is a passive electrode configured to be disposed in contact with a tissue surface spaced apart from the tissue surface to which the first non-invasive treatment applicator is disposed ([0142], “the patient return pad electrode may be placed in contact with a clean dry area of the skin on the lower back or side area…”). It is noted that the return electrode is capable of being disposed anywhere in contact with a tissue surface, including spaced apart from the tissue surface to which the first non-invasive treatment applicator is disposed. 
Regarding claim 20, Parmer further discloses wherein the passive electrode comprises a drain pad ([0142], “the patient return pad electrode may be placed in contact with a clean dry area of the skin on the lower back or side area…”).
Regarding claim 22, Parmer further discloses wherein the controller is configured to separately poll each of at least two individually-addressable treatment electrodes with a low-power sub- treatment threshold RF signal ([0077], “For impedance measurement, this can typically be achieved by supplying a small amount of non therapeutic RF energy”; [0078], “These process variables can be controlled and varied … by monitoring impedance to current flow at each RF electrode 39”). 
Regarding claim 23, Parmer further discloses wherein the RF treatment signals are configured to reduce skin laxity by stimulating the production of collagen ([0010]; [0027]; [0087]-[0088]).
Regarding claim 24, Parmer discloses all of the limitation of the system according to claim 1. Further, Parmer discloses a system for remodeling tissue; “Such remodeling comprises biological healing responses to the stress of heating, and such responses may include the deposition of new collagen. Whether by denaturation of existing collagen, or by later deposition of new collagen, the effect of remodeling on the tissue is generally one of tissue contraction or tightening” ([0027]). The treatment provides both an immediate tightening of the surrounding tissue and a longer term healing process in which there is an increase in the rate of cellular production and deposition into the extracellular space. Parmer teaches, “[b]oth types of responses, the near-immediate response of pre-existing collagen, and the 
Regarding claim 26, Parmer discloses all of the limitation of the system according to claim 1. Further, Parmer discloses a system for remodeling tissue; “Such remodeling comprises biological healing responses to the stress of heating, and such responses may include the deposition of new collagen. Whether by denaturation of existing collagen, or by later deposition of new collagen, the effect of remodeling on the tissue is generally one of tissue contraction or tightening” ([0027]). The treatment provides both an immediate tightening of the surrounding tissue and a longer term healing process in which there is an increase in the rate of cellular production and deposition into the extracellular space. Parmer teaches, “[b]oth types of responses, the near-immediate response of pre-existing collagen, and the longer term increased amount of collagen are understood to contribute to an overall tightening of the target tissue ([0087]-[0088]). Therefore, through tightening of the skin, Parmer would necessarily disclose wherein the RF treatment signals are configured to cause lipolysis in fat tissue below the tissue surface.
Regarding claim 28, Parmer further discloses wherein the cooling mechanism comprises a circulating fluid ([0011]; see [0018] for a coolant delivery channel and a coolant return channel that include one or more seals and quick-connect/quick-release connectors).
Regarding claim 31, Parmer further discloses wherein at least a portion of a fluid pathway ([0011]; [0018]) of the circulating fluid is in thermal contact with a side of the electrodes that is not configured for contact with the tissue surface (as best illustrated in Figs. 2-3, “interior space 29 of the tip accommodates a cooling system to cool the energy delivery element, which comprises a cooling lumen 54 for conveying cooling fluid 52 to nozzles 56,” [0070]; [0091]). 
Regarding claim 32, Parmer further discloses wherein at least a portion of a fluid pathway of the circulating fluid is in thermal contact with the tissue surface at a location between adjacent electrodes of the plurality of non-invasive treatment electrodes (as best illustrated in Figs. 2-3, “interior space 29 of the tip accommodates a cooling system to cool the energy delivery element, which comprises a cooling lumen 
Regarding claim 33, Parmer further discloses wherein the cooling mechanism comprises one of thermoelectric elements and a phase change material disposed in the first non-invasive treatment applicator in thermal contact with the electrode ([0070], “The cooling fluid may comprise a refrigerant, such as 1,1,1,2-tetrafluoroethane (R 134A), which is stored in a reservoir (not shown) under pressure, and may be conveyed through a lumen 54 to nozzles 56. The nozzles are configured within the interior space (internal cooling chamber) 29 in the distal portion 28 or the tip 10 under the inner surface of the energy delivery element 30. On release of the refrigerant from the nozzles, it sprays onto the interior surface and cools the element as the refrigerant undergoes a liquid to gas transition. The exterior surface of the energy delivery element, when in contact with an epithelial mucosal surface as during the practice of method embodiments of the invention, cools the epithelial surface upon such contact.” ; [0098], “Any appropriate internal cooling system may be used, particularly those including the use of coolant such as a cryogen. In some variations the cooling may be electrical (e.g., via. Peltier effect or the like)”). 
Regarding claim 34, 
Regarding claim 84, Parmer further discloses wherein the lower impedance value and the higher impedance value are relative impedance measurements measured using different treatment electrodes (as broadly claimed, the impedance measurements would necessarily be relative in value; see [0078] for monitoring impedance to current flow at each RF electrode 39, thereby meeting the limitation of using different treatment electrode. Further, it is noted that claim 1 is written in the alternative, and therefore only requires one or more of a lower impedance value or a higher impedance value at one or more treatment electrodes).   
Regarding claim 86, Parmer further discloses wherein controller is configured such that an increase or a reduction in RF power delivered to a treatment zone is adjusted proportionally to a variation in electrode impedance ([0075]-[0080], [0078], “Circuitry, software and feedback to controller result in full process control and are used to change power, the duty cycle, monopolar or bipolar energy delivery, flow rate and pressure, and can also determine when the process is completed through time, temperature and/or impedance”; [0080], “Alternatively, or in addition to the numerical indication of temperature or impedance, calculated impedance or temperature values can be compared by the microprocessor with temperature and impedance limits. When the values exceed predetermined temperature or impedance values a warning can be given on the display and additionally, the delivery of RF energy to its respective electrode can be decreased or multiplexed to another electrode. A control signal from the microprocessor can reduce the power level by the RF generator, or de-energize the power delivered to any particular electrode”; as broadly claimed, the RF energy is adjusted in proportion to the measured impedance value).
Regarding claim 87, Parmer further discloses further comprising distribution electronics in electrical communication with controller (Figs. 15A-15F, system 1500), wherein the distribution electronics are configured to adjust an RF signal sent to one or more of the electrodes in response to differences in impedance measured using the impedance tracker ([0075]-[0080], impedance monitors 39; [0080], “Alternatively, or in addition to the numerical indication of temperature or impedance, calculated impedance or temperature values can be compared by the microprocessor with temperature and impedance limits. When the values exceed predetermined temperature or impedance values a warning can .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7-11 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Parmer in view of Anderson (hereinafter ‘Anderson’, U.S. PGPub. No. 2009/0093864).
Regarding claims 7-10, Parmer discloses all of the limitation of the system according to claim 1, but fails to explicitly disclose wherein the different RF signals applied simultaneously to the at least two individually-addressable treatment electrodes comprise different pulse widths, different duty cycles, different RF frequencies and comprise RF signals of different phases.
However, in the same field of endeavor, Anderson teaches a similar system (Fig. 1-3C) comprising a device (300) including a plurality of electrodes (306) wherein each electrode may be 
Regarding claim 11, Parmer discloses all of the limitation of the system according to claim 1. Parmer further discloses wherein the at least two individually-addressable treatment electrodes comprises at least two groups of individually-addressable treatment electrodes ([0073], “FIG. 5C shows a tip with multiple bipolar pairs”; see Fig. 5C for ‘four electrodes’ energy delivery element 30).
 Parmer is silent regarding wherein each treatment electrode in each of group of individually-addressable treatment electrodes have the same RF signal simultaneously applied thereto as the other treatment electrodes in the group and wherein each group of individually-addressable treatment electrodes are configured to have different RF signals applied simultaneously thereto.
However, in the same field of endeavor, Anderson teaches a similar system (Fig. 1-3C) comprising a device (300) including a plurality of electrodes (306) wherein each electrode may be coupled to a controller, such as controller (102), which regulates how and when energy is applied to the one or more electrodes ([0032]). Energy may be applied independently or incrementally “in order to provide a uniform treatment to the skin, which thereby provides a uniform treatment and avoids localized burns and untreated portions of tissue” ([0034]). In independent activation, “each electrode would be supplied RF energy independently from other electrodes, and thus each electrode would have a power source which applies load dependent RF energy” ([0034]). Alternatively, incremental activation, “can use the same power source for all electrodes, however each set of electrodes is switched such that only one electrode (or set of electrodes) is activated (e.g. RF energy is applied) at a given time” ([0035]). Anderson teaches that “the electrodes may be separated into groups or sets which are activated separately and incrementally over time” ([0035]). It is well known in the art (as can be seen in Anderson) to provide the same RF signal simultaneously to all of the treatment electrodes in the group or to provide different RF signals applied simultaneously depending on the requirements of the tissue and treatment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Parmer to include wherein each treatment electrode in each of group of individually-addressable treatment electrodes have the same RF signal simultaneously applied thereto as the other treatment electrodes in the group and wherein each group of individually-addressable treatment electrodes are configured to have different RF signals applied simultaneously thereto as taught by Anderson  in order to provide “a uniform treatment to the skin, which thereby provides a uniform treatment and avoids localized burns and untreated portions of tissue” ([0034]).
Regarding claim 85, although Parmer discloses that, “[a]lternatively, or in addition to the numerical indication of temperature or impedance, calculated impedance or temperature values can be compared by the microprocessor with temperature and impedance limits. When the values exceed predetermined temperature or impedance values a warning can be given on the display and additionally, the delivery of RF energy to its respective electrode can be decreased or multiplexed to another electrode. 
However, in the same field of endeavor, Anderson teaches a similar system (Fig. 1-3C) comprising a device (300) including a plurality of electrodes (306) wherein each electrode may be coupled to a controller, such as controller (102), which regulates how and when energy is applied to the one or more electrodes based off the measured impedance of the tissue ([0033]). The electrodes (306) are configured to sense tissue contact before activation by supplying very low RF power to each electrode in order to determine the proper impedance value upon tissue contact ([0036]), (thereby meeting in part the limitations regarding an impedance map). Energy may be applied independently or incrementally “in order to provide a uniform treatment to the skin, which thereby provides a uniform treatment and avoids localized burns and untreated portions of tissue” ([0034]). In independent activation, “each electrode would be supplied RF energy independently from other electrodes, and thus each electrode would have a power source which applies load dependent RF energy” ([0034]). Alternatively, incremental activation, “can use the same power source for all electrodes, however each set of electrodes is switched such that only one electrode (or set of electrodes) is activated (e.g. RF energy is applied) at a given time” ([0035]). Anderson teaches that “the electrodes may be separated into groups or sets which are activated separately and incrementally over time” ([0035]). It is well known in the art (as can be seen in Anderson) to provide the same RF signal simultaneously to all of the treatment electrodes in the group or to provide different RF signals applied simultaneously depending on the requirements of the tissue and treatment, thereby providing a uniform distribution of treatment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Parmer to include wherein the controller is configured to homogenize an RF treatment relative to a target treatment zone using an impedance map generated using measurements from the impedance tracker as taught by Anderson in order to provide “a uniform treatment to the skin, which thereby provides a uniform . 
Claim 7-10 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Parmer in view of Kothare (hereinafter ‘Kothare’, U.S. PGPub. No. 2013/0245727).
Regarding claims 7-10, Parmer discloses all of the limitation of the system according to claim 1, but fails to explicitly disclose wherein the different RF signals applied simultaneously to the at least two individually-addressable treatment electrodes comprise different pulse widths, different duty cycles, different RF frequencies and comprise RF signals of different phases.
However, in the same field of endeavor, Kothare teaches a similar system (RF system 1 in Fig. 1) comprising a handpiece (2) including at least one electrode and a control console (4). The system may optionally include a second handpiece and an RF generator configured to drive the two handpiece simultaneously (e.g., at the same or different frequency and/or power and/or current), and/or may be configured to drive the two handpieces alternately (e.g., with a non-zero phase shift) ([0024]). Kothare teaches that electrodes may be operated “in phase (e.g., phase shift of about 0°) in conjunction with a ground pad located remotely from the target tissue, which may act to heat tissue deep beneath the surface of the skin (e.g., current may flow from each of the two handpieces to the remotely located ground pad) [or] [t]he two handpieces may be operated out of phase (e.g., phase shift of about 180°) which may act to heat shallow tissues near the surface of the skin (e.g., current may flow along more superficial tissue between the two handpieces)” ([0024]), thereby improving control over the depth of the tissue that is to be heated. It is well known in the art (as can be seen in Kothare) to provide RF signals applied simultaneously to the at least two individually-addressable treatment electrodes at different energies and properties (as claimed) in order to more specifically tailor the energy application to a tissue and achieve a desired result. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Parmer to include wherein the different RF signals applied simultaneously to the at least two individually-addressable treatment electrodes comprise different pulse widths, different duty cycles, different RF frequencies and comprise RF signals of 
Regarding claim 36, Parmer discloses each and every limitation of the system according to claim 1, but is silent regarding wherein the source of RF energy comprises two or more individually-controllable RF energy sources, each of the individually controllable RF energy sources configured to operate at the same fundamental frequency, but the RF signals generated thereby can have different phases and amplitudes, and wherein the system comprises two or more treatment applicators each associated with one of the RF energy sources, wherein current amongst each of the two or more treatment applicators can be shared such that the two or more applicators can be disposed on two or more distinct treatment regions of the body of the subject and each of the two or more applicators is configured to deliver a suitable amount of RF energy to each of the distinct treatment regions.
However, in the same field of endeavor, Kothare teaches a similar system (RF system 1 in Fig. 1) comprising a handpiece (2) including at least one electrode and a control console (4). The system may optionally include a second handpiece wherein in the dual-handpiece system, two electrosurgical generators may be used to separately drive each handpiece ([0024]). The controller for a dual-handpiece RF system is configured to drive the two handpiece simultaneously (e.g., at the same or different frequency and/or power and/or current), and/or may be configured to drive the two handpieces alternately (e.g., with a non-zero phase shift) ([0024]). Kothare teaches that electrodes may be operated “in phase (e.g., phase shift of about 0°) in conjunction with a ground pad located remotely from the target tissue, which may act to heat tissue deep beneath the surface of the skin (e.g., current may flow from each of the two handpieces to the remotely located ground pad) [or] [t]he two handpieces may be operated out of phase (e.g., phase shift of about 180°) which may act to heat shallow tissues near the surface of the skin (e.g., current may flow along more superficial tissue between the two handpieces)” ([0024]), thereby improving control over the depth of the tissue that is to be heated. It is well known in the art (as can be seen in Kothare) to provide RF signals applied simultaneously to electrodes at the same or different 
Further, it is noted in view of the combination of Parmer in view of Kothare, the two or more applicators can be disposed anywhere on the body, including on two or more distinct treatment regions of the body of the subject, and each of the two or more applicators would necessarily be capable of delivering a suitable amount of RF energy to any region, including to each of the distinct treatment regions.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Parmer in view of McGill et al., (hereinafter ‘McGill’, U.S. PGPub. No. 2008/0091185). 
Regarding claim 11, Parmer discloses all of the limitation of the system according to claim 1. Parmer further discloses wherein the at least two individually-addressable treatment electrodes comprises at least two groups of individually-addressable treatment electrodes ([0073], “FIG. 5C shows a tip with multiple bipolar pairs”; see Fig. 5C for ‘four electrodes’ energy delivery element 30).
 Parmer is silent regarding wherein each treatment electrode in each of group of individually-addressable treatment electrodes have the same RF signal simultaneously applied thereto as the other 
However, in the same field of endeavor, McGill teaches a similar system (Figs. 13A-13B) comprising an electrode array (262) wherein each electrode in the array (262) is configured to energize separately such that any given pair of electrodes to form a circuit for treating tissue ([0121]). McGill teaches “[o]ne benefit of this configuration is that a single electrode array may form a number of patterns based on various combinations of pairs that may be formed in the array. The array may be able to provide a denser treatment or more uniform tissue heating. The treatment can deliver targeted therapy to key areas of tissue. In one variation, the electrode array may trigger various pairs sequentially during a single insertion” ([0121]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Parmer to include wherein each treatment electrode in each of group of individually-addressable treatment electrodes have the same RF signal simultaneously applied thereto as the other treatment electrodes in the group and wherein each group of individually-addressable treatment electrodes are configured to have different RF signals applied simultaneously thereto as taught by McGill. Doing so may form a number of patterns based on various combinations of pairs that may be formed in the array, thereby providing a denser treatment or more uniform tissue heating ([0121]). 
Claims 12-14, 18, 21 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Parmer in view of Ingle et al., (hereinafter ‘Ingle’, U.S. Pat. 6,546,934). 
Regarding claims 12 and 13, Parmer discloses all of the limitation of the system according to claim 1, but fails to explicitly disclose wherein a second non-invasive treatment applicator configured to be disposed in contact with a tissue surface spaced apart from the tissue surface to which the first non-invasive treatment applicator is disposed comprises the at least one return electrode (claim 12) and wherein the non-invasive second treatment applicator comprises a second plurality of non-invasive treatment electrodes configured to be disposed in contact with the patient's tissue surface and to deliver 
However, in the same field of endeavor, Ingle teaches a similar system (Figs. 1-2F and 5-7) comprising a first and second non-invasive treatment applicators (vaginal probe 42 and a bladder probe 44 in Fig. 5, electrode segment(s) 12 and 14), wherein the second non-invasive treatment applicator configured to be disposed in contact with a tissue surface spaced apart from the tissue surface to which the first treatment applicator is disposed (see probes 42, 44 spaced apart in Fig. 6) comprises the at least one return electrode (col. 12, ll.66-67, “ RF power is applied uniformly across parallel plate electrodes 12, 14 to produce a current through tissue T”; col. 14, ll. 12-38, “electrode segments 12 a, 12 b, 12 c . . . , and 14 a, 14 b, 14 c . . . , can be energized, thereby heating an entire target zone 32 extending throughout tissue T between the electrodes”; it is noted that the second treatment applicator would necessarily provide at least one return electrode as the system is a bipolar configuration). The second treatment applicator further comprises a second plurality of treatment electrodes (plurality of electrodes 12 and 14; col. 14, ll. 12-38) configured to be disposed in contact with the patient's tissue surface (Fig. 6) and to deliver RF energy thereto, wherein the second plurality of treatment electrodes comprise at least two individually-addressable treatment electrodes to which different RF signals can be applied (col. 12, ll. 44-62, electrodes are individually energized and can be provided with varying RF power). This configuration is utilized in order to provide uniform heating and increased flexibility regarding the selective targeting of tissues between the electrodes (col. 14, ll. 1-38), thereby increasing control and accuracy of treatment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Parmer to include a second non-invasive treatment applicator comprising the at least one return electrode and wherein the second non-invasive treatment applicator comprises a second plurality of treatment electrodes configured to deliver RF energy thereto, wherein the second plurality of treatment electrodes comprise at least two individually-addressable treatment electrodes to which different RF signals can be applied as taught by Ingle in order 
Regarding claim 14, Parmer in view of Ingle teach each and every limitation of the system according to claim 13. In view of the prior modification of Parmer in view of Ingle, Ingle teaches wherein the controller (controller 22 in Fig. 1) is configured to activate only one of the individually-addressable treatment electrodes on each of the first and second treatment non-invasive applicator at a given time (electrodes 12 and 14; col. 12, ll. 44-62, electrode segments are individually energized and can be provided with varying RF power). See rejection of claims 12-13 for obviousness rationale. 
Regarding claim 18, Parmer in view of Ingle teach each and every limitation of the system according to claim 12. Ingle further teaches wherein the second non-invasive treatment applicator (see Figs. 1, 2E and 2F) comprises a cooling mechanism for cooling the tissue surface in contact with the plurality of electrodes of the second non-invasive treatment applicator (col. 12, ll. 29-43, “electrodes 12, 14 which engage the tissue are cooled by a cooling system 16”). In one embodiment, Ingle teaches “a plastic housing 23 defines a flow path between a cooling inflow port 25 and a cooling outflow port 27, while heat transfer between the cooling fluid and the electrode surface is enhanced by a thermally conductive front plate 29” (col. 14, ll. 42-46). The cooling system is used to cool “an area which extends beyond the energized electrode surfaces to prevent any hot spots adjacent the tissue surface, and to maximize the heat removal from the tissue without chilling it to or below temperatures that irreversibly damage the tissue, such as might occur when freezing the tissue” (col. 12, ll.38-43). Further, cooling may be provided in order to “minimize collateral damage to the adjacent tissues 36 and stunned tissue 38, the cooling system continues to circulate cold fluid through the electrode, and to remove heat from the tissue, after the heating radiofrequency energy is halted” (col. 16, ll. 21-25). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Parmer in view of Ingle to further include wherein the second non-invasive treatment applicator comprises a cooling mechanism as taught by Ingle in order to “prevent any hot spots adjacent the tissue surface, and to maximize the heat removal from the tissue without chilling it to or below temperatures that 
Regarding claim 21, Parmer discloses each and every limitation of the system according to claim 19, including the first non-invasive treatment applicator and the passive electrode (see rejection above). Parmer is silent regarding a second non-invasive treatment applicator configured to be disposed in contact with a tissue surface spaced apart from the tissue surfaces to which the first treatment applicator and the passive electrode are disposed, wherein the second non-invasive treatment applicator comprises a second plurality of treatment electrodes configured to be disposed in contact with the patient’s tissue surface and to deliver RF energy thereto. 
However, in the same field of endeavor, Ingle teaches a similar system (Figs. 1-2F and 5-7) comprising a first and second non-invasive treatment applicator (vaginal probe 42 and a bladder probe 44 in Fig. 5, electrode segment(s) 12 and 14), wherein the second treatment applicator is configured to be disposed in contact with a tissue surface spaced apart from the tissue surface to which the first treatment applicator is disposed (see probes 42, 44 spaced apart in Fig. 6; it is noted that the second treatment applicator is capable of being disposed in contact with any tissue surface). The second treatment applicator further comprises a second plurality of treatment electrodes (plurality of electrodes 12 and 14; col. 14, ll. 12-38) configured to be disposed in contact with the patient's tissue surface (Fig. 6) and to deliver RF energy thereto (col. 12, ll. 44-62). This configuration is utilized in order to provide uniform heating and increased flexibility regarding the selective targeting of tissues between the electrodes (col. 14, ll. 1-38), thereby increasing control and accuracy of treatment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Parmer to include a second non-invasive treatment applicator comprising a second plurality of treatment electrodes configured to be disposed in contact with the patient’s tissue surface and to deliver RF energy thereto as taught by Ingle in order to provide uniform heating and increased flexibility regarding the 
Regarding claim 29, Parmer discloses each and every limitation of the system according to claim 28, but is silent regarding wherein a temperature of the circulating fluid is controlled by a temperature regulator such that a target tissue region disposed below the tissue surface is maintain at a temperature in a range from about 42 ºC to about 47 ºC. 
However, in the same field of endeavor, Ingle teaches a similar system comprising a cooling mechanism comprising a circulating fluid (col. 12, ll. 29-43, “electrodes 12, 14 which engage the tissue are cooled by a cooling system 16”). Ingle teaches “a plastic housing 23 defines a flow path between a cooling inflow port 25 and a cooling outflow port 27, while heat transfer between the cooling fluid and the electrode surface is enhanced by a thermally conductive front plate 29” (col. 14, ll. 42-46). Further, “a controller 22 will typically include a computer program which directs the application of cooling flow and RF power through electrodes 12, 14, ideally based at least in part on a temperature signal sensed by a temperature sensor 24” (col. 12, ll. 52-56). The cooling maintains a cooled tissue region (28) adjacent each electrode below a maximum safe tissue temperature, typically being below about 45° C (col. 13, ll. 28-30). The cooling system is used to cool “an area which extends beyond the energized electrode surfaces to prevent any hot spots adjacent the tissue surface, and to maximize the heat removal from the tissue without chilling it to or below temperatures that irreversibly damage the tissue, such as might occur when freezing the tissue” (col. 12, ll.38-43). Further, cooling may be provided in order to “minimize collateral damage to the adjacent tissues 36 and stunned tissue 38, the cooling system continues to circulate cold fluid through the electrode, and to remove heat from the tissue, after the heating radiofrequency energy is halted” (col. 16, ll. 21-25). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Parmer to further include a temperature of the circulating fluid is controlled by a temperature regulator such that a target tissue region disposed below the tissue surface is maintain a ta temperature in a range from about 42 ºC to about 47 ºC as taught by Ingle in order to “prevent any hot spots adjacent the tissue surface, and 
Parmer in view of Ingle are silent regarding during a treatment time in a range from about 10 minutes to about 30 minutes, however, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the treatment time as taught by Parmer in view of Ingle to range from about 10 minutes to about 30 minutes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 30, Parmer discloses each and every limitation of the system according to claim 28, but is silent regarding wherein the circulating fluid comprises water.
However, in the same field of endeavor, Ingle teaches a similar system comprising a cooling mechanism (cooling lumen 318, coolant flow 316 in Fig. 13F) wherein the cooling fluid comprises water. Ingle teaches that “[i]t should at least be possible to maintain the housing below a maximum safe tissue temperature by using an adequate flow a cooling liquid such as water, and still further cooling may be possible” (col. 26, ll. 49-52). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the fluid as taught by Parmer to include water as taught by Ingle. This modification would have merely comprised a simple substitution of one well known fluid for another in order to produce a predictable result, MPEP 2143(I)(B). 
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Parmer in view of Ingle as applied to claim 13 above, and further in view of Condie et al., (hereinafter ‘Condie’, U.S. PGPub. No. 2013/0296679).
Regarding claim 15, Parmer in view of Ingle teaches each and every limitation of the system according to claim 13, but are silent regarding wherein the controller is configured to determine the impedance between each of the at least two individually-addressable treatment electrodes of the first non-
However, in the same field of endeavor, Condie teaches a similar system (system 10 in Fig. 1; also see Figs. 2-5 for electrode array 36) comprising a medical device (12) coupled to a control unit (14) including a radiofrequency generator (56). Condie teaches that “the medical device 12 may further include one or more electrically-conductive segments or electrodes 34 positioned on or about the elongate body for conveying an electrical signal, current, or voltage to a designated tissue region and/or for measuring, recording, or otherwise assessing one or more electrical properties or characteristics of surrounding tissue” ([0026]). The control unit (14) further includes an impedance measurement module or signal processing unit (58) to measure one or more impedance characteristics between the electrodes of the medical device ([0033]). Condie further teaches “impedance measurements may be obtained by directing sufficient current from the radiofrequency generator 56 to one or more of the electrodes 34 of the medical device 12 to obtain an impedance value between 1) two or more electrodes on the medical device…” ([0036]). The impedance values are utilized in order to aid in positioning the medical device as well as indicate whether electrodes used in treating tissue have maintained or lost their contact ([0039]), thereby increasing control and accuracy of treatment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified by Parmer in view of Ingle to include wherein the controller is configured to determine the impedance between each of the at least two individually-addressable treatment electrodes of the first non-invasive treatment applicator and each of the at least two individually-addressable treatment electrodes of the second non-invasive treatment applicator as taught by Condie in order to aid in positioning the medical device as well as indicate whether electrodes used in treating tissue have maintained or lost their contact ([0039]), thereby increasing control and accuracy of treatment.
Regarding claim 16, Parmer in view of Ingle and Condie teach each and every limitation of the system according to claim 15, but are silent regarding wherein the controller is configured to determine the impedance between each of the at least two individually-addressable treatment electrodes of the first 
However, in the same field of endeavor, Condie further teaches a similar system (system 10 in Fig. 1; also see Figs. 2-5 for electrode array 36) comprising a medical device (12) coupled to a control unit (14) including a radiofrequency generator (56). Condie teaches that “the medical device 12 may further include one or more electrically-conductive segments or electrodes 34 positioned on or about the elongate body for conveying an electrical signal, current, or voltage to a designated tissue region and/or for measuring, recording, or otherwise assessing one or more electrical properties or characteristics of surrounding tissue” ([0026]). The control unit (14) further includes an impedance measurement module or signal processing unit (58) to measure one or more impedance characteristics between the electrodes of the medical device ([0033]). Condie further teaches “impedance measurements may be obtained by directing sufficient current from the radiofrequency generator 56 to one or more of the electrodes 34 of the medical device 12 to obtain an impedance value between 1) two or more electrodes on the medical device…” ([0036]). The impedance values are utilized in order to aid in positioning the medical device as well as indicate whether electrodes used in treating tissue have maintained or lost their contact ([0039]), thereby increasing control and accuracy of treatment. Further, once it has been determined that the electrodes are positioned as desired, treatment may proceed “which may include delivering or conducting ablative energy through the electrode(s) in a desired position or location” ([0038]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified by Parmer in view of Ingle to include wherein the controller is configured to determine the impedance between each of the at least two individually-addressable treatment electrodes of the first non-invasive treatment applicator and each of the at least two individually-addressable treatment electrodes of the second non-invasive treatment applicator by generating a sub-treatment threshold RF current there between prior to applying treatment RF signals to the first plurality of electrodes as taught by Condie in 
Regarding claim 17, Parmer in view of Ingle and Condie teach each and every limitation of the system according to claim 15, but are silent regarding wherein the controller is configured to determine the impedance between each of the at least two individually-addressable treatment electrodes of the first non-invasive treatment applicator and each of the at least two individually-addressable treatment electrodes of the second non-invasive treatment applicator while applying treatment RF signals to the first plurality of electrodes so as to determine when to terminate treatment by terminating the treatment RF signals.
However, in the same field of endeavor, Condie further teaches a similar system (system 10 in Fig. 1; also see Figs. 2-5 for electrode array 36) comprising a medical device (12) coupled to a control unit (14) including a radiofrequency generator (56). Condie teaches that “the medical device 12 may further include one or more electrically-conductive segments or electrodes 34 positioned on or about the elongate body for conveying an electrical signal, current, or voltage to a designated tissue region and/or for measuring, recording, or otherwise assessing one or more electrical properties or characteristics of surrounding tissue” ([0026]). The control unit (14) further includes an impedance measurement module or signal processing unit (58) to measure one or more impedance characteristics between the electrodes of the medical device ([0033]). Condie further teaches “impedance measurements may be obtained by directing sufficient current from the radiofrequency generator 56 to one or more of the electrodes 34 of the medical device 12 to obtain an impedance value between 1) two or more electrodes on the medical device…” ([0036]) and furthermore, “impedance measurements may be obtained, processed, and compared…during the conduction of the ablative radiofrequency signal to prevent or signal an unwanted change in electrode position during a procedure, e.g., if any of the active electrodes migrate into the pulmonary vein while ablating” ([0038]), thereby increasing control, accuracy and safety during treatment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified by Parmer in view of Ingle to include wherein the controller is configured to .
Claims 25, 27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Parmer in view of Parmer. 
Regarding claim 25, Parmer further discloses wherein each electrode is configured to deliver RF pulses exhibiting an energy per pulse in a range from about 10 J/cm2 to about 1000 J/cm2 ([0129], “FIGS. 20A-20C all indicate the treatment level to be applied (90 Joules/cm2 in this example), as well as the remaining tip pulses to be applied (100 in this example)”). Parmer also discloses that parameters of the pulses may be selected or modified ([0129]) and “the user may use a touch screen to begin using the device, including selecting stimulation parameters such as the treatment level and pulses to be delivered” ([0130]). 
 Parmer is silent regarding wherein the RF signal has a pulse width less than about 500 ms, however it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the pulse width as taught by Parmer to less than about 500 ms since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 27, Parmer discloses each and every limitation of the system according to claim 26, but is silent regarding wherein each electrode is configured to deliver RF power in a range from about 1 W/cm2 to about 5 W/cm2 and wherein the RF signal has a pulse width greater than about 1 second.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the RF power and RF signal pulse width as taught by Parmer to deliver RF power 2 to about 5 W/cm2 and wherein the RF signal has a pulse width greater than about 1 second since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 35, Parmer further discloses one or more temperature detectors (thermal sensors 38 in Fig. 4; [0077]-[0080]) for detecting a temperature of the tissue surface around the perimeter of the electrode array ([0080], “the calculated surface temperature of the vaginal mucosal tissue layer is compared with a temperature limit and a warning signal can be sent to the display”; [0077]-[0080]). Parmer discloses the “[t]hermal sensors 38 measure voltage and current as delivered to the desired treatment site; the output for these sensors is used by a controller to control the delivery of RF power, which can also control temperature and power” ([0077]). Various process variables, such as power, “can be controlled and varied in accordance with tissue temperature, as monitored at multiple sites on contacting exterior surface 34… Further, a controller can provide multiplexing, monitor circuit continuity, and determine which RF electrode 30 is activated” ([0078]). 
Parmer is silent regarding wherein the controller is further configured to increase the power of the treatment RF signals applied to electrodes on a side of the first non-invasive treatment applicator opposed to the side of the first non-invasive treatment applicator exhibiting the lowest temperature.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Parmer to include wherein the controller is further configured to increase the power of the treatment RF signals applied to electrodes on a side of the first non-invasive treatment applicator opposed to the side of the first non-invasive treatment applicator exhibiting the lowest temperature, as Parmer teaches “the output for these sensors (i.e. thermal sensors) is used by a controller to control the delivery of RF power, which can also control temperature and power” ([0077]). As stated above, various process variables, such as power, “can be controlled and varied in accordance with tissue temperature, as monitored at multiple sites on contacting exterior surface 34” ([0078]). Therefore, it is contemplated that the controller is further configured to increase the power of the treatment RF signals applied to electrodes on a side of the first non-invasive treatment applicator opposed . 
Claims 37-38, 40-41 and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Parmer in view of Condie, and as evidence by Gurtner et al., (hereinafter ‘Gurtner’, U.S. PGPub. No. 2010/0057056).
Regarding claim 37, Parmer discloses a system for treating a patient's skin (Figs. 1-5; abstract, [0004]), comprising: a source of RF energy ([0075], RF power generator and RF power source); a non-invasive treatment applicator comprising a non-invasive treatment electrode configured to be disposed in contact with a surface of a patient' s tissue and to deliver RF energy thereto ([0011]; [0014]-[0015]; [0030], “The energy delivery element may have at least one RF electrode (e.g., four electrodes)”; [0073], RF electrodes can be monopolar or bipolar, [0085]; see Figs. 5A-5C for energy delivery element 30; also see [0085], for non-invasive method and apparatus; as broadly claimed, the applicator is capable of being used non-invasively); at least one return electrode ([0014]; [0073], return electrode which can be in a form of a conductive pad); a cooling mechanism for cooling the tissue surface in contact with the electrodes ([0028]; [0070], cooling lumen 54, cooling fluid 32, nozzles 56; [0090]-[0091], the tip has the capability both to cool the surface epithelium and to heat the underlying tissue…the surface of the cooled treatment tip cools the surface of the mucosal epithelium that the treatment tip contacts); and a controller configured to provide an RF signal to the treatment electrode ([0075]-[0080]); and an impedance tracker configured to monitor the patient’s tissue impedance during the pulse duration ([0075]-[0080], impedance monitors 39). Further Parmer discloses the controller further configured to deliver RF energy to treat the tissue region ([0075]-[0080]).
Parmer is silent regarding an impedance tracker configured to detect one or more impedance value changes indicative of a septae in a tissue region, the impedance tracker configured to monitor impedance of tissue region to track changes in tissue composition in the tissue region.
However, in the same field of endeavor, Condie teaches a similar system (system 10 in Fig. 1; also see Figs. 2-5 for electrode array 36) comprising a medical device (12) coupled to a control unit (14) including a radiofrequency generator (56). Condie teaches that “the medical device 12 may further include one or more electrically-conductive segments or electrodes 34 positioned on or about the elongate body for conveying an electrical signal, current, or voltage to a designated tissue region and/or for measuring, recording, or otherwise assessing one or more electrical properties or characteristics of surrounding tissue” ([0026]). The control unit (14) further includes an impedance measurement module or signal processing unit (58) to measure one or more impedance characteristics between the electrodes of the medical device ([0033]). Condie further teaches “impedance may be measured and/or monitored and used as a basis for determining tissue type, electrode location, and/or contact between an electrode and a tissue region” ([0035]). For example, “[u]pon obtaining one or more of the impedance measurements, the obtained measurements from each electrode may then be compared to a pre-defined impedance value (which may include an expected impedance value for atrial tissue and/or an expected value for pulmonary vein tissue)” ([0037]). It is well known in the art (as can be seen in Condie) that various tissue types (i.e. atrial tissue or pulmonary vein tissue) exhibit different impedance values ([0037]), and detecting  one or more impedance value changes would be indicative of the various tissue types in a desired region ([0037]). By providing impedance and accordingly valuable information regarding tissue type, it can be determined if the device should be repositioned or if treatment should be adjusted ([0035]-[0036]; [0037]), thereby increasing control and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system and impedance tracker as taught by Parmer to include an impedance tracker configured to detect one or more impedance value changes indicative of a septae in a tissue region, the impedance tracker configured to monitor impedance of tissue region to track changes in tissue composition in the tissue region, as taught by Condie. Doing so provides valuable information regarding tissue type, such that it can be determined if the device should be repositioned or if treatment should be adjusted ([0035]-[0036]; [0037]), thereby increasing control and safety.
Further, it is noted that “fat and septae have different electrical characteristics, for example impedance, when compared to vessels and nerves” as evidence by Gurtner. Therefore, impedance value changes would be indicative of a septae in a tissue region. 
Regarding claim 38, Parmer in view of Condie, as evidence by Gurtner, teach each and every limitation of the system according to claim 37. Parmer further discloses wherein the treatment electrode is configured to deliver RF pulses exhibiting an energy per pulse in a range from about 10 J/cm2 to about 500 J/cm2 ([0129], “FIGS. 20A-20C all indicate the treatment level to be applied (90 Joules/cm2 in this example), as well as the remaining tip pulses to be applied (100 in this example)”). Parmer also discloses that parameters of the pulses may be selected or modified ([0129]) and “the user may use a touch screen to begin using the device, including selecting stimulation parameters such as the treatment level and pulses to be delivered” ([0130]). 
 Parmer in view of Condie, as evidence by Gurtner, are silent regarding wherein the RF signal has a pulse width less than about 500 ms, however it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the pulse width as taught by Parmer in view of Condie, as evidence by Gurtner, to less than about 500 ms since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 40, Parmer in view of Condie, as evidence by Gurtner, teach each and every limitation of the system according to claim 37. Parmer further discloses wherein the second RF treatment signals are configured to at least one of reduce skin laxity and cause lipolysis ([0010]; [0027]; [0087]-[0088]).
Regarding claim 41, Parmer in view of Condie, as evidence by Gurtner, teach each and every limitation of the system according to claim 40, but are silent regarding wherein each electrode subject to the second RF treatment signals simultaneously delivers RF power in a range from about 1 W/cm2 to about 5 W/cm2
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the RF power and RF signal pulse width as taught by Parmer in view of Condie, as evidence by Gurtner, to deliver RF power in a range from about 1 W/cm2 to about 5 W/cm2, wherein the RF signal has a pulse width greater than about 1 second since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 89, Parmer in view of Condie, as evidence by Gurtner, teach each and every limitation of the system according to claim 37. In view of the prior combination of Parmer in view of Condie, as evidence by Gurtner, the combination necessarily teaches wherein changes in tissue composition in the tissue region correspond to treatment of septae. See rejection of claim 37 above for obviousness rationale. 
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Parmer in view of Condie, as evidence by Gurtner, as applied to claim 37 above, and further in view of Parmer.
Regarding claim 39, 
Parmer in view of Condie, as evidence by Gurtner, are silent regarding such that second treatment RF signals are simultaneously provided to each of the plurality of electrodes, wherein the second RF signals comprise a lower RF power and longer pulse width relative to the RF treatment signals for selectively heating the septae. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the RF signals as taught by Parmer in view of Condie, as evidence by Gurtner, to have any user desired pulse duration as taught by Parmer, including second treatment RF signals are simultaneously provided to each of the plurality of electrodes, wherein the second RF signals comprise a lower RF power and longer pulse width relative to the RF treatment signals for selectively heating the septae. This modification would have merely comprised combining prior art elements according to known methods to yield predictable results, MPEP 2143(I)(A). Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable over Parmer in view of Condie.
Regarding claim 88, Parmer discloses all of the limitation of the system according to claim 1, but is silent regarding wherein the impedance tracker is configured to measure differences in impedance values between fat tissue and muscle tissue, wherein relative thickness of a subcutaneous fat layer is calculated using the measured difference in impedance values.
However, in the same field of endeavor, Condie teaches a similar system (system 10 in Fig. 1; also see Figs. 2-5 for electrode array 36) comprising a medical device (12) coupled to a control unit (14) including a radiofrequency generator (56). Condie teaches that “the medical device 12 may further include one or more electrically-conductive segments or electrodes 34 positioned on or about the elongate body for conveying an electrical signal, current, or voltage to a designated tissue region and/or for measuring, recording, or otherwise assessing one or more electrical properties or characteristics of surrounding tissue” ([0026]). The control unit (14) further includes an impedance measurement module or . 
Claim 90 and 91 are rejected under 35 U.S.C. 103 as being unpatentable over Parmer in view of Condie, as evidence by Gurtner, as applied to claim 37 above, and further in view of Anderson.
Regarding claim 90, Parmer in view of Condie, as evidence by Gurtner, teach each and every limitation of the system according to claim 37. Parmer in view of Condie, as evidence by Gurtner, are silent regarding wherein the impedance tracker is further configured to detect impedance values in a 
However, in the same field of endeavor, Anderson teaches a similar system (Fig. 1-3C) comprising a device (300) including a plurality of electrodes (306) wherein each electrode may be coupled to a controller, such as controller (102), which regulates how and when energy is applied to the one or more electrodes based off the measured impedance of the tissue ([0033]). The electrodes (306) are configured to sense tissue contact before activation by supplying very low RF power to each electrode in order to determine the proper impedance value upon tissue contact ([0036]), (thereby meeting in part the limitations regarding to detect impedance values in a target treatment zone). Energy may be applied independently or incrementally “in order to provide a uniform treatment to the skin, which thereby provides a uniform treatment and avoids localized burns and untreated portions of tissue” ([0034]). In independent activation, “each electrode would be supplied RF energy independently from other electrodes, and thus each electrode would have a power source which applies load dependent RF energy” ([0034]). Alternatively, incremental activation, “can use the same power source for all electrodes, however each set of electrodes is switched such that only one electrode (or set of electrodes) is activated (e.g. RF energy is applied) at a given time” ([0035]). Anderson teaches that “the electrodes may be separated into groups or sets which are activated separately and incrementally over time” ([0035]). It is well known in the art (as can be seen in Anderson) to provide the same RF signal simultaneously to all of the treatment electrodes in the group or to provide different RF signals applied simultaneously depending on the requirements of the tissue and treatment, thereby providing a uniform distribution of treatment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Parmer to include wherein the impedance tracker is further configured to detect impedance values in a target treatment zone such that impedance value differences can be compensated for by controlling RF power delivered through each individual electrode based upon an impedance map of the target treatment zone, as taught by Anderson in order to provide “a uniform 
Regarding claim 91, Parmer in view of Condie, as evidence by Gurtner, teach each and every limitation of the system according to claim 37. In view of the prior modification of Parmer in view of Condie, as evidence by Gurtner, the combination teaches wherein the controller and impedance tracker are configured to identify tissue type, such as septae (see rejection above). 
Parmer in view of Condie, as evidence by Gurtner, are silent regarding wherein the controller is further configured to preferentially heat septae by delivering substantially all of the RF energy available to the non-invasive treatment electrode.
However, in the same field of endeavor, Anderson teaches a similar system (Fig. 1-3C) comprising a device (300) including a plurality of electrodes (306) wherein each electrode may be coupled to a controller, such as controller (102), which regulates how and when energy is applied to the one or more electrodes based off the measured impedance of the tissue ([0033]). The electrodes (306) are configured to sense tissue contact before activation by supplying very low RF power to each electrode in order to determine the proper impedance value upon tissue contact ([0036]). Energy may be applied independently or incrementally “in order to provide a uniform treatment to the skin, which thereby provides a uniform treatment and avoids localized burns and untreated portions of tissue” ([0034]). In independent activation, “each electrode would be supplied RF energy independently from other electrodes, and thus each electrode would have a power source which applies load dependent RF energy” ([0034]). Alternatively, incremental activation, “can use the same power source for all electrodes, however each set of electrodes is switched such that only one electrode (or set of electrodes) is activated (e.g. RF energy is applied) at a given time” ([0035]). Anderson teaches that “the electrodes may be separated into groups or sets which are activated separately and incrementally over time” ([0035]). It is well known in the art (as can be seen in Anderson) to provide the same RF signal simultaneously to all of the treatment electrodes in the group or to provide different RF signals applied simultaneously depending on the requirements of the tissue and treatment, thereby providing a uniform distribution of treatment. .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-41 and 84-91 have been considered but are moot because the amendment has necessitated a new grounds of rejection. 
The 112 rejection has been overcome. 
Applicant’s argument (pages 11-12) that “Parmer’s invasive applicator fails to teach or suggest the features recited in amended independent claims 1 and 37” is not persuasive. The amendment directed towards the apparatus being non-invasive is functional language. Therefore the apparatus of Parmer only needs to be capable of meeting this limitation. Further, Parmer discloses [0010] and [0085] that the claimed invention is for non-invasive use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Therefore, a broadly claimed, the applicator is capable of being used non-invasively. 
Applicant has further argued (pages 11-12) that Parmer fails to anticipate or render obvious the impedance related features recited in amended independent claims 1 and 37. Regarding independent claim 1, these arguments are not persuasive. Parmer discloses an impedance tracker configured to monitor the patient's tissue impedance during the pulse duration ([0075]-[0080], impedance monitors 39) and to detect one or more of a lower impedance value or a higher impedance value at one or more treatment electrodes, the controller further configured to increase or decrease RF energy delivered by a treatment electrode in response to impedance value detected relative to tissue beneath the treatment electrode ([0075]-[0080], 
In response to applicant's argument that Parmer's impedance tracking is used for safety (page 13), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
 It is the Examiner’s positon that Parmer et al., (U.S. PGPub. No. 2011/0178584) teaches each and every limitation of the system according to independent claim 1. 
Regarding independent claim 37, in view of the amendment, it is the Examiner’s position that Parmer et al., (U.S. PGPub. No. 2011/0178584) in view of Condie et al., (U.S. PGPub. No. 2013/0296679), and as evidence by Gurtner et al., (U.S. PGPub. No. 2010/0057056) teach each and every limitation of the system according to claim 37. As discusses above, Parmer discloses impedance tracking, but is silent regarding using the impedance measurements to identify tissue type. Condie further teaches 
No further arguments have been set forth regarding the dependent claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794